Citation Nr: 0600730	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  92-05 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a 
need for regular aid and attendance or on housebound status.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to June 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In August 2004, the claim was remanded for additional 
evidentiary development.  The case has now been returned to 
the Board for further appellate review.  


FINDINGS OF FACT

1.  Service connection is in effect for status post lumbar 
laminectomy for herniated lumbar disk; paravertebral myositis 
and spondylosis of the spine, rated 60 percent disabling; 
residuals of a fracture of the left little finger, rated as 
noncompensable; and for residuals of an appendectomy scar, 
rated as noncompensable.  

2.  The veteran is not bedridden, blind, or nearly blind, and 
is not institutionalized in a nursing home on account of 
service-connected physical or mental disability.  

3.  The probative and competent medical evidence of record 
establishes that the veteran does not suffer from symptoms 
and manifestations of service-connected physical and/or 
mental incapacity which renders him helpless and in danger in 
his daily environment thereby requiring the regular 
assistance of another individual on a daily basis to 
accomplish personal self-care.  

4.  The veteran does not have a service-connected disability 
that is ratable at 100 percent and his service-connected 
disabilities do not substantially confine him to his dwelling 
or immediate premises.  


CONCLUSION OF LAW

SMC based on the need for regular aid and attendance or on 
housebound status is not warranted.  38 U.S.C.A. 
§§ 1114(l)(s), 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.350, 3.52 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  



VA satisfied this duty by means of VCAA letters to the 
veteran from the RO dated in September 2004, October 2004, as 
well as by the discussions in the rating decisions, statement 
of the case (SOC) from May 2004, and supplemental statement 
of the case (SSOC) from September 2005.  By means of these 
documents, the veteran was told of the requirements to 
establish SMC based on the need for regular aid and 
attendance or on housebound status, of the reasons for the 
denial of his claim, of his and VA's respective duties, and 
he was asked to provide information in his possession 
relevant to the claim.  In addition to providing the VCAA 
laws and regulations, additional documents of record, to 
include the rating decisions of record, the SOC and SSOC have 
included a summary of the evidence, all applicable law and 
regulations to include VCAA, and a discussion of the facts of 
the case.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran VCAA letters in September and October 2004 which 
included the VCAA laws and regulations.  A VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letters in 2004, his 
claim was readjudicated based upon all the evidence of record 
as evidenced by the May 2004 SOC and the September 2005 SSOC.  
There is no indication that the disposition of his claim 
would not have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO obtained the veteran's VA and private 
outpatient records.  There is no indication of any relevant 
records that the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, the veteran was afforded several VA 
medical examinations as to the issues addressed in this 
portion of the decision, most recently in 2005.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).

Analysis

Service connection for a lumbar spine disorder has been in 
effect since shortly after discharge from service.  It is 
noted that this injury was incurred during service in an auto 
accident.  The disability rating for this condition, 
classified as status post lumbar laminectomy for herniated 
lumbar disk; paravertebral myositis and spondylosis of the 
spine, was increased to 60 percent in a 2003 rating action.  
The veteran's other service-connected disabilities, residuals 
of a fracture of the left little finger and residuals of an 
appendectomy scar, are rated as noncompensable.  It is not 
contended by the veteran that any service-connected condition 
other than his lumbar spine disorder is responsible for his 
need for regular aid and attendance or housebound status.  

The claims file includes private and VA records dated from 
the veteran's discharge from service to 2005.  Treatment for 
his low back condition continued intermittently over the 
years after service connection was established.  His initial 
rating was increased several times, until, as noted above, he 
was assigned a 60 percent rating in 2003.  A statement 
provided by his wife reflects that in addition to the 
inservice car accident, the veteran suffered another 
automobile accident in 1979.  She asserted that subsequent to 
this accident, the veteran was no longer able to work because 
of exacerbation of his back condition and because of 
psychiatric symptoms.  

VA examination in October 1991 showed that the veteran 
complained of weakness in his legs and he used a wheelchair.  
The diagnoses included status post lumbar laminectomy, low 
back pain, and paraparesis.  VA orthopedic examination in 
October 1993 includes a notation that the veteran had an 
inservice vehicle accident which resulted in herniated 
nucleus pulposus and laminectomy in 1963.  Currently, he was 
able to walk short distances using a walker and long leg 
braces, but his tolerance time was shorter than before.  He 
reported back and neck pain with numbness of the hands and 
legs, leg weakness, and sphincter incontinence.  On objective 
examination, the veteran was brought in on a stretcher.  The 
examiner noted poor cooperation.  His range of motion was not 
tested because the veteran said he was unable to do this.  On 
addendum from December 1993, the examiner noted that the 
veteran presented a generalized diabetic peripheral 
polyneuropathy, worse in the arms, but also affecting the 
lower extremities.  It was noted that the veteran's 
quadriparesis was secondary to this neuropathy which was of 
diabetic etiology and not secondary to residuals of 
laminectomy.  

In March 1997, on VA exam, there was marked tenderness in the 
paraspinal muscles and no active motion of the lower 
extremities because the veteran reported that he could not 
move them because of too much pain.  Deep tendon reflexes 
were not obtained in the lower extremities and there was 
atrophy in the intrinsic muscles.  The diagnoses included 
status post laminectomy at L4-5, with a chronic low back pain 
syndrome.  During examination in November 1998, there was 
chronic dorsolumbar spasm, bilaterally, and deep tendon 
reflexes were absent in all four extremities.  The diagnoses 
included lumbar degenerative disc disease.  

Of records are multiple statements by a private physician, I. 
G. M. D., M.D., to include those dated in May 1998, April 
1999, July 2002, and November 2003.  In total, these 
statements reflect that he had treated the veteran since 
1997.  He opined that the veteran suffered from quadriparesis 
due to the inservice spinal cord lesion.  He also noted that 
the veteran used a wheelchair and needed regular aid and 
attendance of another person for his self care tasks.  In the 
2002 and 2003 statements, the doctor noted that the veteran 
also suffered from hypertension, obesity, diabetes mellitus, 
chronic cervical, dorsal, and lumbosacral strain, shoulder 
tendinitis, small cerebral infarcts, disc disease at C4, C5, 
and C6 and L4-L5 and L5-S1, sleep apnea, tennis elbow, and a 
left heel ulcer.  

The report of a July 1999 VA neurology examination reflects 
that the veteran was unable to follow commands because of 
reported pain.  The diagnoses include residuals of lumbar 
laminectomy and diabetic peripheral neuropathy.  The examiner 
indicated that the claims file had been reviewed.  Because 
the veteran was unable to cooperate with the exam, the 
examiner was unable to establish the extent of neurological 
pathology, but noted that there was a superimposed diabetic 
neuropathy.  It was noted that it would be very difficulty to 
separate the diabetic neuropathy from symptoms of the back 
condition.  

Private records dated in 2002 reflect that the veteran had 
significant cervical spine disorders to include severe 
spondylotic changes resulting in spinal stenosis of C3, 
C5,C5, and C6 and compression of the spinal cord at C3, C4.  

In a July 2003 Board decision, the veteran's service-
connected low back disorder disability rating was increased 
from 40 percent to 60 percent.  

In a 2004 statement, the veteran's wife stated that the 
veteran was unable to care for himself due to his 
quadriplegia.  The Board remanded the claim for additional 
examination in a 2004 remand decision.  

Subsequently added to the record were additional VA treatment 
records dated from 2003 through 2005 which reflect treatment 
for various conditions.  It was noted on more than one 
occasion that the veteran was bedridden.  The record reflects 
treatment for various conditions, to include depression as a 
result of back problems.  Acute back pain was noted on more 
than one occasion.  

Two VA examinations were conducted in April 2005 - one 
peripheral nerves exam and one orthopedic evaluation.  A 
special aid and attendance examination was conducted in May 
2005.  These reports reflect that the claims file was 
available for review.  Each examiner noted that the veteran 
was stretcher ridden and dependent on his wife for his care.  
He was unable or uninspired to answer questions or follow 
commands.  He was oriented to person but not to time or 
place.  It was noted by one examiner noted that the veteran 
recognized that he was a doctor and stated that he wished he 
was dead.  

Each of the reports reflects that the veteran had flaccid 
quadriparesis.  He was noted to be essentially unconscious or 
severely disoriented.  The examiners stated that the veteran 
was permanently bed ridden and incapable of self care, and 
that his medical history included multiple cerebral 
infarctions or strokes, as well as severe cervical spine 
degenerative disc and joint disease causing multilevel spinal 
stenosis and spinal cord compression.  The examiners noted 
that the veteran also had severe diabetic peripheral 
neuropathy.  The examiners were unable to perform examination 
of the low spine due to his supine position on the stretcher.  
The examiners attributed the veteran quadriparesis to his 
cervical spine condition and complication from his diabetes.  
In explanation, one examiner noted that after the inservice 
accident, the veteran was able to ambulate on crutches and 
later in a wheelchair.  Thus, quadriparesis was not present.  
The examiner further explained that this condition resulted 
from severe degenerative joint disease in the cervical spine 
creating a myelopathy.  The doctor added that degenerative 
joint disease, was, in turn, related to the ageing process 
and not to any traumatic event.  It was also noted that the 
veteran had also suffered from several cerebral infarcts 
which had apparently affected his mental status and 
capabilities to cope with everyday living needs for self-care 
and activities of daily living.  

In addressing why the veteran's quadriparesis was not the 
result of a service-connected low back condition, another VA 
physician explained that the two entities were different in 
anatomical localization and in pathophysiological mechanism.  

As to residuals of the service-connected back disorder, one 
examiner noted that there was residual low back and leg 
weakness.  Another VA examiner directly addressed the private 
physician's statements of record that the veteran's 
quadriparesis was the result of the inservice vehicle 
accident.  It was pointed out that it was clear that the 
private examiner did not include a rationale to establish 
such a relationship, and, in addition, it was noted that the 
private doctor lacked the benefit of the review of the 
medical evidence in the claims folder.  

VA records dated subsequent to the VA evaluations include a 
July 2005 outpatient treatment document which shows that the 
veteran came as scheduled, and that he was bedridden with a 
positive attitude.  Good family support was noted.  He had 
episodes of irritability and bad humor, but he was coping 
with his physical limitations.  He stayed all day in bed 
watching TV or reading the newspaper.  His wife stated that 
he slept well and had a good appetite.  He and his wife were 
encouraged to seek recreational and family activities.  He 
was oriented regarding adequate use of his medications and 
there side effects and benefits.  

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable. 38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b) (2005).  The following will be 
accorded consideration in determining the need for regular 
aid and attendance:  Inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be able to adjust without aid, such as supports, belts, 
lacing at the back, etc.); inability of claimant to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352 (a) (2005).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2005).

The veteran is service-connected for two noncompensable 
conditions, residuals of a fracture of a finger and an 
appendectomy scar.  His service-connected low back condition, 
however, warrants a 60 percent rating.  

The VA examinations of record, to include the most recent 
reports from 2005 show that the veteran is not so helpless as 
to be in need of regular aid and attendance, within the 
meaning of the applicable law and regulation.  While it is 
clear that he is indeed helpless as to require the regular 
assistance of another to perform the activities of daily 
living, the evidence reflects that this is not due to his 
service-connected low back condition, but the result of 
nonservice-connected conditions, to include a cervical spine 
condition and diabetes.  The Board notes that the most recent 
evaluation reports in 2005, each reached the same conclusion 
that the veteran's quadriparesis was due to conditions other 
than the service-connected low back condition.  The record 
shows that manifestations of his low back include pain and 
some leg weakness.  Clearly, however, his condition, though 
significant as evidenced by the 60 percent disability rating, 
does not result in his need for regular aid and attendance 
and/or housebound status.  The degree of symptomatology is 
simply not demonstrated without considering his nonservice-
connected conditions.  Particularly, his paralysis which 
physician attributed to other nonservice-connected 
disabilities.  

In terms of housebound benefits, none of the veteran's 
service-connected disabilities are rated as 100 percent 
disabling.  Additionally, it is not shown that the veteran's 
service-connected disabilities restrict him to his dwelling 
or immediate premises.  Evidence of record indicates that 
while he is mobile only on a stretcher, this is not due to 
service-connected conditions, but rather due to nonservice-
connected disabilities.  Therefore, the veteran does not meet 
the requirements for a finding that he is entitled to 
housebound benefits.

It is important to note that the Board considered the private 
physician's statements that the veteran's quadriparesis 
resulted from his inservice injury low back condition.  
However, the Board finds that the examiners' 2005 opinions 
are more probative.  Each examiner evaluated the veteran and 
reviewed the claims file in reaching their opinions.  The 
private physician did not have access to the veteran's 
medical records.  

In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded greater evidentiary weight to the VA examiners who 
reviewed the record, to include the private physician's 
statements, and concluded that the veteran's service-
connected conditions did not result in his need for regular 
aid and attendance and/or housebound status.  Moreover, 
rationales were provided for their opinions, to include that 
the veteran was ambulatory in the upper extremities after the 
inservice accident, indicating that the inservice accident 
did not cause quadriparesis.  It was also noted that the 
veteran's low back disorder and his quadriparesis were two 
different entities in anatomical localization and in 
pathophysiological mechanism.  

Based upon the VA medical findings showing the veteran does 
not meet the criteria of 38 C.F.R. §§ 3.352(a) (2005) used in 
determining the need for regular aid and attendance, the 
Board finds that the evidence clearly weighs against 
entitlement to SMC based on a need for the regular aid and 
attendance of another person.

As the preponderance of the evidence is against the claim for 
SMC based on a need for the regular aid and attendance of 
another person or on account of being housebound, the benefit 
of the doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); also see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

SMC based on a need for regular aid and attendance or on 
housebound status is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


